DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “a first engagement element” and “a second engagement element” in claim 20.
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Additionally, the Examiner notes that claim 19 recites “means for rotatably adjusting” in line 8 which has the term “means for” present and therefore invokes a 116(f) interpretation.

Claim Objections
Claim 20 is objected to because of the following informalities:  Applicant uses the phrase “to be rotate”.  This should read “to be rotated”.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, Applicant claims “wherein the ratchet arm assembly is arranged and configured to enable the handle assembly to be rotated about a longitudinal of the ratchet arm assembly”.  It is unclear what “a longitudinal of the rachet arm assembly” is attempting to further define.  For the purpose of examination, the claim has been interpreted to not include the limitation.
Regarding claim 13, Applicant recites “a first arm and a second arm” in lines 1-2.  It is unclear if Applicant is attempting to further define the first and second arm in line 3 of claim 1 or attempting to further define a second, distinct set of first and second arms.  For the purpose of examination, the first and second arms of claim 13 are being interpreted to read “wherein said first and second arm…”
  	Claims 2-12 and 14-18 are rejected under 35 U.S.C. 112(b) as they depend from the rejected claim(s) and do not rectify the issues at hand.  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 7-13 and 15-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Scott et al. (US 7,566,335). 	Regarding claim 1, Scott et al. disclose a patella clamp comprising a clamping assembly (104) including first (122) and second (124) patella grip portions; a handle assembly (106, 110) including first (106) and second (110)arms; and a ratchet arm assembly (154, 154a) arranged and configured to couple the handle assembly to the clamping assembly so that actuation of the handle assembly is transferred to the clamping assembly to secure a patient's patella between the first and second patella grip portions (column 3, lines 12-32, figure 3-5); wherein the ratchet arm assembly is arranged and configured to enable the handle assembly to be rotatable about a longitudinal of the ratchet arm assembly so that a position of the handle assembly can be adjusted relative to the clamping assembly (column 3, liens 12-30, column 4, line 21-column 5, line 3).
 	Regarding claim 2, Scott et al. disclose the ratchet arm assembly includes a ratchet arm (154) having a first end (@154) operably associated with the handle assembly and a second end operably (see figure below) associated with the clamping assembly (figures 3-6); and a first engagement element (156) coupled to the second end, the first engagement element being non-rotatably coupled to the ratchet arm; wherein the second patella grip portion includes a second engagement element (152) selectively engageable with the first engagement element (column 3, line 5-18).
 	Regarding claim 3, Scott et al. disclose wherein, in use, separating the second engagement element (152) from the first engagement element (156) enables the clamping assembly to be rotate relative to the handle assembly (column 3, lines 5-30).
 	Regarding claim 7, Scott et al. disclose the first and second engagement elements each include a mating surface and a mating feature arranged and configured to engage a mating feature of the other engagement element (column 3, lines 5-30, via their engaging teeth).
 	Regarding claim 8, Scott et al. disclose the mating features comprises a plurality of corresponding male protrusions and female recesses arranged and configured to mate with each other (column 3, lines 5-30, the protrusions are the peeks of teeth and the recess are the valleys of teeth).
 	Regarding claim 9, Scott et al. disclose the ratchet arm further comprises a plurality of teeth (156) positioned between the first and second ends (figure 3), the ratchet arm assembly including a lever (110a) operably associated with the handle assembly such that actuation of the handle assembly causes the lever to interact with the teeth to move the ratchet arm distally to move the first and second patella grip portions relative to each other (column 4, lines 56-63).
 	Regarding claim 10, Scott et al. disclose a lock button (186( arranged and configured to interact with the teeth formed on the ratchet arm to fix a position of the second patella grip portion relative to the first patella grip portion (column 4, lines 36-55).
 	Regarding claim 11, Scott et al. disclose the clamping assembly is also arranged and configured to be angulated relative to a longitudinal axis of the ratchet arm (via 146’s and 148’s).
 	Regarding claim 12, Scott et al. disclose the first and second patella grip portions are arranged and configured in opposing mating relationship, the first patella grip portion being stationary, the second patella grip portion being moveable so that actuation of the handle assembly moves the second patella grip portion towards the first patella grip portion (column 5, lines 9-34, when only 1 side is toothed).
 	Regarding claim 13, Scott et al. disclose the handle assembly includes a first arm (106) and a second arm (110) pivotably coupled to the first arm so that movement of the second arm relative to the first arm actuates the handle assembly (column 3, lines 12-30).
 	Regarding claim 15, Scott et al. disclose the first patella grip portion includes a cutting slot (140, figure 5) formed in a perimeter thereof, for receiving a sawblade (e.g. 142, figure 5).
 	Regarding claim 16, Scott et al. disclose a resection height stylus (116, 112) releasably coupled to the second patella grip portion (indirectly via 112), the resection height stylus being arranged and configured to measure an amount of a patient's bone to be resected (via the amount of distance show between 116 and 122/124).

    PNG
    media_image1.png
    844
    667
    media_image1.png
    Greyscale

Claims 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marchyn et al. (US 2004/0162561).
 	Regarding claim 19, Marchyn et al. disclose a patella clamp comprising a clamping assembly (30, 40) including first (30) and second (40) patella grip portions; a handle assembly (24, 26) including first (26) and second (24) arms; a ratchet arm assembly (65, 67) arranged and configured to couple the handle assembly to the clamping assembly so that actuation of the handle assembly is transferred to the clamping assembly to move the second patella grip portion relative to the first patella grip portion to secure a patient's patella between the first and second patella grip portions; and means for rotatably adjusting the handle assembly (42, 59) relative to the clamping assembly.
 	Regarding claim 20, Marchyn et al. disclose the ratchet arm assembly includes a ratchet arm (65) having a first end (see figure below) operably associated with the handle assembly (figure 2) and a second end (see figure below) operably associated with the clamping assembly (figure 2); and the means for rotatably adjusting the handle assembly relative to the clamping assembly includes a first engagement element (42) coupled to the second end (via 22), the first engagement element being non-rotatably coupled to the ratchet arm (figure 2); and a second engagement element (59) operably associated with the second patella grip portion, the second engagement element selectively engageable with the first engagement element (¶47), wherein, in use, separating the second engagement element from the first engagement element enables the clamping assembly to be rotate relative to the handle assembly (the means is capable by releasing from 42/504, ¶47, ¶50).

    PNG
    media_image2.png
    459
    877
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. (US 7,566,335).
 	Regarding claim 14, Scott et al. disclose the claimed invention except for, when in an opened, non-actuated position, the first and second patella grip portions are spaced by 60mm. 	It would have been obvious to one having ordinary skill in the art at the time of filing to have the first and second patella grip portions be spaced 60mm, as both the prior art and Applicant’s invention are designed to compress upon and clamp a patient’s patella, discovering an optimal value for spacing involves only routine skill in the art.  

Allowable Subject Matter
Claims 4-6 and 17-18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW JAMES LAWSON whose telephone number is (571)270-7375. The examiner can normally be reached Mon - Fri 6:30-3:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Truong can be reached on (571)272-3836. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J LAWSON/Primary Examiner, Art Unit 3775